DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 02/22/2021.  These drawings are acceptable.

Specification
The specification were received on 02/22/2021 is acceptable. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Harazono [US 5,744,848 A] in view of West et al. [US 2012/0175774 A1], “West” and further in view of Otremba et al. [US 2013/0328213 A1], “Otremba” even further in view of Bonifield et al. [US 2009/0278238 A1], “Bonifield.”

Regarding claim 1, Harazono discloses a packaged semiconductor device (Fig. 1), comprising: 
a semiconductor chip (4); and 
a semiconductor package (as shown in Fig. 1), comprising: 
a metal carrier (1), wherein the semiconductor chip is arranged on a main surface of the metal carrier (as shown), 
a metal cap (2and 3) arranged on the main surface of the metal carrier, wherein the metal carrier and the metal cap form a cavity, wherein the semiconductor chip is arranged within the cavity (as shown), 
a connection conductor (10) extending from the main surface of the metal carrier to a main surface of the semiconductor package through the metal carrier, wherein the connection conductor projects from the main surface of the semiconductor package  (as shown), wherein 
a connecting material (Col. 6, lines 18 – 20 discloses solder) arranged on an end piece of the connection conductor electrically and mechanically connecting the connection conductor to an external printed circuit board, wherein at least a part of the connection conductor, which extends from the main surface of the metal carrier to the end piece of the connection conductor, is formed in integral fashion, and wherein the end piece of the connection conductor projects from the main surface of the semiconductor package (as shown, further Col. 6, lines 18 – 20 discloses solder (connecting material) can be used to connect the connection conductor end (10) to external electrical circuitry).  
Harazono disclose the connection conductor projects from the main surface of the semiconductor package (as shown in Fig. 1). Harazono does not disclose the connection conductor projects by less than 3mm from the main surface.
However, adjusting the length of the connection conductor in order to form proper electrical connection between the device and external circuitry is well known in the art.  Specifically, West discloses metal core (Fig. 2A, 220) penetrate the base (205) and having protruding TSV tip (217) emerging a surface from the base (205) to a given height.  The TSV tips (271) may only stick up about 3 µm above the dielectric passivation layer (¶[0030]).  A length of the protruding TSV tips measured from the bottomside surface of the die is from 5 to 15 µm (¶[0017]). 

Harazono does not explicitly discloses the external circuitry is an external printed circuit board.
However, it is well-known in the semiconductor art that external circuitry can be printed circuit board.  Otremba discloses an electric device (Fig. 9, 300) with a semiconductor chip (16) is electrically connected to solder which is used to connect to a printed circuit board (36).
Therefore it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use a printed circuit board as taught in Otremba in the device of Harazono as modified because mounting the semiconductor device on a printed circuit board will allow for electrical coupling between the two device (¶0059 of Otremba).
Harazono discloses using solder to connect solder (connecting material) can be used to connect the connection conductor end (10) to external electrical circuitry (Col. 6, lines 18 – 20). 
However, adding solder to form an electrical bond between two electrical contacts is known in the semiconductor art. Bonifield discloses ICs including via-first through substrate vias (TSVs). Bonifield discloses the IC die (Fig. 3B, 350)  includes TSVs with an extended endpiece which is bonded to a workpiece (360) such as a printed circuit board through the use of solder (¶[0055]) to form a solder joint between the two structures.   The solder is formed on the exposed tip portion (328) of the TSV (314), is arranged to contact conductive side surfaces of the end piece of the TSV.
Therefore it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use solder such that the solder is arranged in contact with the conductive side surfaces of the end piece of the connection conductor as taught in Bonifield in the device of Harazono because such a modification will improve the solder joint connection between the two semiconductor packages (¶[0055] of Bonifield).

Regarding claim 2, Harazono as modified discloses claim 1, Harazono further discloses the connecting material comprises a solderable material or a conductive adhesive (Col. 6, lines 18 – 20 discloses solder (connecting material) can be used to connect the connection conductor end (10) to external electrical circuitry).

Regarding claim 3, Harazono as modified discloses claim 1, Harazono further discloses the connection conductor has a constant width (as shown in Fig. 1).

Regarding claim 7, Harazono as modified discloses claim 1, Harazono further discloses a glass seal (Fig. 1, 11 and ¶[col. 6, lines 26-28) arranged between the connection conductor and the metal carrier, wherein the glass seal electrically insulates the metal carrier and the connection conductor from one another (as shown in Fig. 1).

Regarding claim 8, Harazono as modified discloses claim 1, Harazono further discloses the packaged semiconductor device is a surface mount component (as shown in Fig. 1).

Regarding claim 9, Harazono as modified discloses claim 1, Harazono further discloses the cavity is hermetically sealed (Col. 7, lines 17-22).

Regarding claim 11, Harazono as modified discloses claim 1, Harazono further discloses the metal cap has an optical window (the side portion of the cap (2) has an opening for optical fiber) and the semiconductor chip (Col. 4, lines 31- 35 teaches device (4) is a photosemiconductor device) is provided for an optical application.

Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Harazono [US 5,744,848 A] in view of West et al.[US 2012/0175774 A1], “West” and Otremba et al. [US 2013/0328213 A1], “Otremba” and Bonifield et al. [US 2009/0278238 A1], “Bonifield” as applied to claim 1, and further in view of Thorson [US 2011/0296900 A1].

Regarding claim 10, Harazono as modified discloses claim 1, Harazono discloses the device does not discloses the cavity contains a gas and the semiconductor package contains a photoacoustic sensor.
However, there are suitable alternative use for the packaging structure which contains a hermetically sealed metal can component package such as acoustic sensors (¶[0014]). Thorson disclose a photoacoustic gas sensor (Fig. 2B) which includes integrated device (25 and 27), a metal cap (21) arranged on the main surface of the carrier, wherein the carrier and the metal cap form a cavity. The package structure includes connection conductors (31) projecting from the carrier.  Further, gas from the ambient atmosphere to diffuse into and out of the measurement cell volume (22) in order to generate a photoacoustic signal.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the packaging structure as a photoacoustic gas sensor as taught in Thorson in the device of Harazono such that the cavity contains a gas and the semiconductor package contains a photoacoustic sensor because such a modification would form an integrate core photoacoustic sensor functional elements into a single, integrated MEMS device suitable for mass production (¶[0015] of Thorson).

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Harazono [US 5,744,848 A] in view of Bonifield et al. [US 2009/0278238 A1], “Bonifield.”


Regarding claim 21, Harazono discloses a semiconductor device (Fig. 1), comprising: 
a semiconductor chip (4); 

a metal cap (2 and 3) arranged on the first surface of the metal carrier, wherein the metal carrier and the metal cap form a cavity, and wherein the semiconductor chip is arranged within the cavity (as shown); 
a connection conductor (10) extending through the metal carrier, wherein an end piece of the connection conductor projects from a second surface of the metal carrier (as shown, the connection conductor have tips that extend pass the metal carrier), and wherein the connection conductor is electrically insulated from the metal carrier (insulant material (11) is use to isolate the conductor from the metal carrier) and is electrically connected to the semiconductor chip (wire (12) is used to connect the semiconductor chip (4) to the connection conductor (10)); and 
a connecting material (Col. 6, lines 18 – 20 discloses solder) arranged on the end piece of the connection conductor (as shown, further Col. 6, lines 18 – 20 discloses solder (connecting material) can be used to connect the connection conductor end (10) to external electrical circuitry).  
Harazono does not disclose the connecting material is arranged to contact conductive side surfaces of the end piece of the connection conductor. 
However, adding solder to form an electrical bond between two electrical contacts is known in the semiconductor art. Bonifield discloses ICs including via-first through substrate vias (TSVs). Bonifield discloses the IC die (Fig. 3B, 350)  includes TSVs with an extended endpiece which is bonded to a workpiece (360) such as a printed circuit board through the use of solder 
Therefore it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use solder such that the solder is arranged to contact conductive side surfaces of the end piece of the connection conductor as taught in Bonifield in the device of Harazono because such a modification will improve the solder joint connection between the two semiconductor packages (¶[0055] of Bonifield).

Regarding claim 22, Harazono as modified discloses claim 21, Harazono discloses an insulating material (Fig. 1, 11) arranged to electrically insulate the metal carrier (1) from the connection conductor (10).

Regarding claim 23, Harazono as modified discloses claim 22, Harazono does not discloses the insulating material is arranged to electrically insulate the metal carrier from the connecting material.
However, adding extending the insulation layer to insulate conductive contacts is known in the semiconductor art. Bonifield discloses ICs including via-first through substrate vias (TSVs). Bonifield discloses the IC die (Fig. 3, 350)  includes TSVs with an extended endpiece which is bonded to a workpiece (360) such as a printed circuit board through the use of solder (¶[0055]). Bonifield also discloses a dielectric liner (311) that protrudes from the substrate (305) and has a height which is 10 to 90% of the TSV tip height.  The dielectric liner is used to 
 Therefore it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use insulation material that extends away from the substrate as taught in Bonifield in the device of Harazono as modified such that the insulating material is arranged to electrically insulate the metal carrier from the connecting material because such a modification provides electrical isolation for the device formed on wafer substrate and the package design (¶[0021] of Bonifield).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection required by Applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464.  The examiner can normally be reached on Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRIYA M. RAMPERSAUD
Examiner




/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                        
/MARK W TORNOW/Primary Examiner, Art Unit 2891